Citation Nr: 1339429	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-32 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to a service-connected right ankle disability.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from March 1975 to May 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing held at the RO in May 2013.  A transcript of the hearing has been associated with the claims file.  

As indicated by the RO's characterization of the issue, the claim of service connection for a psychiatric disorder is broad in scope encompassing any psychiatric condition.  By comparision, the evidence of record also indicates that a cognitive disorder has been diagnosed.  The cognitive disorder presents a distinct factual basis, which should be considered independently.  That diagnosis is therefore outside the scope of the instant appeal.  The current appeal is limited in scope to a psychiatric disorder and does not include a cognitive disorder.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53 (2011); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue of service connection for a cognitive disorder has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it must be referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

This matter must be remanded for the following reasons:

A. Low Back Disorder

As a preliminary matter, it is important to understand that the Veteran has raised two alternative theories of entitlement in support of his back claim.  First, as indicated in his December 2009 claim form, he contends that a back disability had its onset directly during service.  (This theory of entitlement is commonly called a "direct" service connection claim).  He contends that his back was injured due to assaults from a sergeant, who was demoted for his actions.  (At the Board hearing, the Veteran identified two sergeants involved in the assaults.)  

Second, and alternatively, the Veteran claims that his back condition is secondary to a service-connected right ankle disability.  (This theory of entitlement is commonly called a "secondary" service connection claim.)  He specified that his ankle disability has affected his back because of the way he is forced to walk.  

With these alternative theories in mind, the Board now finds that remand is necessary to attempt to obtain missing evidence and a new VA examination.  

(1) Private Medical Records

The evidence now of record indicates that the Veteran was involved in a motor vehicle accident (MVA) in the late 1970s or early 1980s.  It is unclear if he was involved in two separate MVAs or whether he misremembers the date of a single MVA.  See Board Hr'g Tr. 7-8.  

In either event, the treatment records associated with this accident(s) have not been obtained.  Because those records are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  

(2) Workers Compensation

More recent VA treatment records reflect complaints of back pain since a workplace accident in 2006.  These medical records indicate that the Veteran's service-connected right ankle disability may have played a role in this accident.  For instance a VA neurology follow-up record in May 2010 documents that the Veteran "had an accident while working on a construction site, twisting his right foot and getting hit on the head."  This medical record also indicates that this injury resulted in a claim for Workers' Compensation benefits.  Accordingly, the private treatment records and Workers' Compensation records associated with this injury are potentially relevant.  Because they are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  

(3) VA Treatment

The claims file currently includes some of the Veteran's VA treatment records.  His complete VA treatment records, however, have not been obtained.  This is especially important, because a VA examiner in April 2010 relied on a specific treatment January 2010 record, which is not currently associated with the claims file.  As such, the Veteran's complete VA treatment records must be obtained.   

(4) VA examination

The April 2010 VA examination determined that "it is more likely than not that this Veteran's chronic lumbosacral strain and DJD of the [lumbosacral] spine are related to conditions other than to the service connected right ankle injury."  Rather, the VA examiner concluded, the low back condition is "more likely than not to be related to the sequelae of [a] motor vehicle accident" in the 1980s.  In reaching this opinion, the examiner substantially relied on a January 2010 VA treatment record.  According to the examiner, this January 2010 VA treatment record "clearly documents [a] 'history of low back pain, status post motor vehicle accident in the 1980's, resolved with physical therapy and epidurals."  The examiner relied on this record to conclude that the Veteran's statement of back pain since boot camp "cannot be taken at face value because of documentation to the contrary to what [the] Veteran tells me."  

However, the VA examiner did not address whether there is any medical reason to reject accuracy of the Veteran's statement relating back pain since boot camp notwithstanding his statements to the contrary shown in the January 2010 treatment record.  Notably, the Veteran is shown to have significant cognitive difficulties, which involves a memory impairment.  Therefore, it is possible that the history given at the January 2010 treatment is the inaccurate version of his history.  The VA examiner did not address whether there is any medical evidence that should guide the adjudicators' fact finding on this point.

Moreover, neither the records contemporaneous to the post-service MVA nor the January 2010 VA treatment record are available to the Board.  Because those records are unavailable, the Board is unable to determine at this time whether the factual basis underpinning the April 2010 VA examiner's opinion is accurate and complete.  See, e.g., Kahana v. Shinseki, 24 Vet. App. 428, 439 n. 8 (2011) (Lance, J., concurring) (distinguishing an incorrect factual premise, which has no probative value, from an incomplete factual premise).  Therefore, the Board is unable at this time to appropriately determine the evidentiary value assignable to this VA examination.  

Consequently, a new VA examination is necessary once the complete treatment records are made available.  

B. Psychiatric Disorder

The Veteran contends that he now has a psychiatric disorder due, in part, to personal trauma during service.  In particular, he asserts that he was physically assaulted during basic training at Parris Island in 1975.  Board Hr'g Tr. 3.  According to the Veteran, the assaults resulted in courts martial for the perpetrators, whom he identifies as Sergeant Lecter and Sergeant Styles.  Board Hr'g Tr. 5.  Except for these facts, he could not recall specific details, such as these sergeants' first names.  He commented that "[i]t's been like 30 years ago."  Board Hr'g Tr. 5.  

The Board observes that these sergeants' names were first introduced into the record during the May 2013 hearing.  Accordingly, the agency of original jurisdiction (AOJ) has had no opportunity to attempt to obtain the pertinent court martial records for these individuals.  Upon remand, as many attempts as necessary should be made to obtain them.

A VA examination is also necessary to resolve the complex medical questions presented by the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.   The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records.  He should be specifically asked to identify:
(a) All doctors and/or hospitals that treated him after car accidents in the 1970s and 1980s.  
(b) All doctors and/or hospitals that treated him after a workplace injury in 2006.  
(c)  All Workers' Compensation claims he has submitted to any state or local agency.

2.  If the Veteran responds to the letter sent pursuant to paragraph 1, undertake reasonable efforts to obtain all relevant pertinent records identified by the Veteran, if not already associated with the claims file.  

This should include contacting the identified Workers' Compensation office to request a copy of any records for Workers' Compensation claims, including administrative decision(s) (favorable or unfavorable) and the medical records upon which the decisions were based.

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  Contact the appropriate service department and/or records custodian(s), such as the Judge Advocate General (JAG) office and National Personnel Records Center, with a request for copies of any records associated with court martial proceedings of the Veteran's superior officers (noncommissioned and/or commissioned), such as Sergeant "Lecter" and Sergeant "Styles," resulting from the assaults alleged at the time of his basic training.  

As many requests as are necessary must be made to attempt to obtain these records.  Such efforts must end only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile, such as if the service department or record custodian advises that the requested records do not exist or the custodian does not have them.

5.  All attempts to fulfill the preliminary development specified in paragraph 1-6 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is nonetheless allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

6.  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran's complete claims folder to be returned to the examiner who conducted the April 2010 VA spine examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion.  (The need for an additional physical examination should be determined by the examiner.)  
Accordingly, the examiner is asked to review the entire record, including the new records associated with the claims file since the first examination in April 2010.  Based on this review, the examiner is asked to address each of the following questions (a) to (d).  

(a)  Is it at least as likely as not (i.e., is it at least equally probable) that a current lumbar spine (back) disorder had its onset directly during service, became manifest within a one-year period following discharge from service, or is otherwise causally related to any event or circumstance of the Veteran's active service.

In answering question (a), the examiner's attention is particularly directed to a March 1976 service treatment record showing complaints of back pain for 1 day, which started during a company run.  Also, the Veteran has intermittently reported that he has had back pain since service.   

(b) If the examiner determines that a post-service event, such as a motor vehicle accident, caused the current lumbar spine condition, the examiner should address whether there is any medical reason to accept or reject the proposition that a lumbar spine condition nonetheless existed before the post-service injury, particularly in light of the treatment during service in March 1976 and the Veteran's statements of such symptoms.

In answering question (b), please address whether there is any medical reason to believe that the Veteran's recollection of his symptoms during and after service is inaccurate recognizing that he ultimate weight --- if any --- to be given to the absence of contemporaneous notations in the record is an issue for the adjudicator to resolve.  

(c) Is it at least as likely as not (i.e., at least equally probable) that a current lumbar spine disorder is proximately due to, the result of, or caused by a service-connected disability, particularly the right ankle condition?

(d) Is it at least as likely as not (i.e., at least equally probable) that a current lumbar spine disorder has been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease?

In answering questions (c) and (d), the examiner is particularly asked to consider whether the Veteran's right ankle condition played any role in the 2006 workplace injury. 

In answering all questions (a) to (d), please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing the requested development in paragraphs 1-5 above, arrange for the Veteran to undergo an appropriate VA mental health examination(s).

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to separately address each of the following questions:

(a) Provide a current diagnosis for any psychiatric disorder(s) found extant.  

(b) If a diagnosis of PTSD is made, provide an opinion as to whether it is at least as likely as not (i.e., at least equally probable) that PTSD is due to an in-service stressor.  The examiner should identify the specific in-service stressor(s) supporting the PTSD diagnosis.  

(c) If a diagnosis other than PTSD is made, provide an opinion as to whether it is at least as likely as not (i.e., at least equally probable) that the disorder(s) had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service.  

(d) Notwithstanding your answers to questions (b) and (c), please provide an opinion as to whether it is at least as likely as not (i.e., at least equally probable) that a current psychiatric condition is proximately due to, the result of, or caused by a service-connected disability?

(e) Notwithstanding your answers to questions (b) to (d), please provide an opinion as to whether it is at least as likely as not (i.e., at least equally probable) that a current psychiatric condition has been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease? 
In answering each question (a) to (e), please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.

In doing so, please address whether there is any medical reason to believe that the Veteran's recollection of his in-service assaults and subsequent symptoms is inaccurate recognizing that he ultimate weight --- if any --- to be given to the absence of contemporaneous notations in the record is an issue for the adjudicator to resolve.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.

8.  After completing all actions set forth in paragraphs 1-7, plus any follow-up notification and/or development needed as a consequence of the development specified in paragraphs 1-7 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
James D. Ridgway
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


